Exhibit 10.2

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(B)4, AND 240.24B-2

 

 

NON-EXCLUSIVE TECHNOLOGY ALLIANCE

AND OPTION AGREEMENT

 

between

 

REGULUS THERAPEUTICS INC.

 

and

 

SANOFI-AVENTIS

 

 

 

--------------------------------------------------------------------------------


 

NON-EXCLUSIVE TECHNOLOGY ALLIANCE AND OPTION AGREEMENT

 

THIS NON-EXCLUSIVE TECHNOLOGY ALLIANCE AND OPTION AGREEMENT (the “Agreement”) is
made and entered into this June 17, 2010 (the “Effective Date”), by and between
SANOFI-AVENTIS, a French Corporation (“Sanofi”) having a place of business at
174 avenue de France, 75013, Paris, France and registered in the Paris Trade and
Company Register under no. 395 030 844, and REGULUS THERAPEUTICS INC., a
Delaware Corporation (“Regulus”) having a place of business at 1896 Rutherford
Road, Carlsbad, California 92008.  Sanofi and Regulus each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”

 

WHEREAS, Regulus possesses certain patent rights, know-how and technology with
respect to therapeutic microRNA Compounds;

 

WHEREAS, the Parties concurrently entered into a Collaboration and License
Agreement of even date herewith (the “Collaboration Agreement”);

 

WHEREAS, Sanofi desires to obtain from Regulus an option to obtain (i) a
nonexclusive license to conduct Research on microRNA Compounds, including a
technology sharing from Regulus; and (ii) an exclusive license to Develop and
Commercialize a limited number of microRNA Compounds as Option Products; and

 

WHEREAS, Regulus desires to grant Sanofi such options, and if Sanofi exercises
such options, to perform such technology sharing and grant Sanofi such licenses.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties do hereby agree as follows.

 

ARTICLE 1

 

DEFINITIONS

 

The terms used in this Agreement with initial letters capitalized, whether used
in the singular or the plural, will have the meaning set forth in Appendix 1, or
if not listed in Appendix 1, the meaning designated in places throughout the
Agreement.

 

ARTICLE 2

 

RESEARCH OPTION AND TECHNOLOGY ALLIANCE

 

2.1          Research Option.  Subject to the terms and conditions of this
Agreement, Regulus hereby grants to Sanofi the nonexclusive, nontransferable
right, exercisable in accordance with this ARTICLE 2, to obtain the nonexclusive
license set forth in Section 2.3 below under the terms and conditions set forth
in this Agreement (the “Research Option”).

 

2.2          Research Option Exercise.  Subject to the one-time extension
described in the last sentence of this Section 2.2, Sanofi may exercise the
Research Option at any time prior to

 

1

--------------------------------------------------------------------------------


 

5:00 PM Pacific time on the 30th day following the expiration of the third
anniversary of the Effective Date (as may be adjusted per the one-time, one-year
extension, the “Research Option Deadline”), by (i) providing Regulus a written
notice that Sanofi is exercising the Research Option prior to the Research
Option Deadline; and (ii) paying Regulus the first installment of the option
exercise payment set forth in Section 5.1 below.  If Sanofi does not provide
Regulus a written notice that Sanofi is exercising the Research Option on or
before the Research Option Deadline, then the Research Option will automatically
expire and become null and void.  Sanofi may extend the Research Option Deadline
for [***], by providing Regulus a written notice thereof and paying Regulus an
irrevocable, non-creditable and nonrefundable payment of $[***] for such [***]
extension, such notice must be made prior to the original Research Option
Deadline, and such payment must be made no later than 10 Business Days after
such notice is given.  If Sanofi intends to exercise the Research Option, it
will so notify Regulus in a non-binding written notice and Regulus will have
[***] Business Days from its receipt of such notice (the “Bring Down Period”) to
deliver a schedule of exceptions (the “Disclosure Schedule”) qualifying the
representations and warranties (collectively, the “Bring Down Warranties”)
Regulus previously made in Sections 10.1 and 10.2 of this Agreement; provided,
however that if the Research Option Deadline would occur during the Bring Down
Period and Regulus has not delivered to Sanofi the Disclosure Schedule prior to
the Research Option Deadline, then the Research Option Deadline will
automatically be extended to the next Business Day immediately following the
expiration of the Bring Down Period.  Notwithstanding anything to the contrary,
if following the expiration of the Bring Down Period, Sanofi exercises its
Research Option, then Regulus will be deemed to reissue, as of the end of the
Bring Down Period and as qualified by the Disclosure Schedule, the Bring Down
Warranties.

 

2.3          Research License.  Effective solely upon exercise (if any) of the
Research Option in accordance with Section 2.2 above (the date of such exercise,
the “Research Option Exercise Date”), and subject to the terms and conditions of
this Agreement, Regulus hereby grants to Sanofi a worldwide, royalty-free,
nonexclusive license (with the right to grant sublicenses solely to Affiliates
of Sanofi) under the Regulus Platform Technology solely to Research microRNA
Compounds.  The license granted under this Section 2.3 will be referred to as
the “Research License.”  For clarity, the Research License does not include the
right to Develop or Commercialize microRNA Compounds, and Sanofi covenants that
it will not use any Regulus Platform Technology to Develop or Commercialize
microRNA Compounds except as expressly permitted by the Collaboration Agreement
or in accordance with Commercial Licenses granted pursuant to this Agreement.

 

2.4          Technology Alliance.  Commencing on the Research Option Exercise
Date, Regulus and Sanofi will conduct a technology sharing program (the
“Technology Sharing Program”) as follows:

 

2.4.1       the Technology Sharing Program will begin on the Research Option
Exercise Date and continue until the [***] anniversary of the Research Option
Exercise Date (such period, the “Technology Sharing Period”); provided, however
that if Regulus does not achieve the technology sharing milestones contemplated
by clauses (ii) and (iii) of Section 5.1.1 or clause (ii) of Section 5.1.2, as
applicable, before sixty (60) days prior to the scheduled end of the Technology
Sharing Period, then the Technology Sharing Period shall be automatically
extended for additional [***] periods until the earlier of (a) the date all such
technology sharing

 

2

--------------------------------------------------------------------------------


 

milestones have been achieved; and (b) the [***] anniversary of the Research
Option Exercise Date.

 

2.4.2       on a periodic basis as agreed by the Parties, and promptly following
Sanofi’s reasonable request from time to time, Regulus will deliver to Sanofi,
for no additional consideration, all relevant Regulus Platform Technology
(including Regulus Tangible Materials) that exists in recorded form (or copies
thereof) and is necessary or useful for Sanofi to exercise its rights under the
Research License;

 

2.4.3       at Sanofi’s reasonable request, Regulus will collaborate with Sanofi
to ensure that Sanofi can optimize Option Compounds for the Option Targets; and

 

2.4.4       Regulus will make its relevant scientific and technical personnel
(including, but not limited to personnel from Regulus’ bioinformatics,
chemistry, oligonucleotide design, biology, toxicology and pharmacokinetics
groups) reasonably available to Sanofi as reasonably necessary to implement the
Technology Sharing Plan, and to answer any questions or provide instruction
(which may include hands-on training) as reasonably requested by Sanofi
concerning the items delivered pursuant to Section 2.4.2, in connection with
Sanofi’s Research of microRNA Compounds under the Research License.

 

2.5          Technology Sharing Plan.

 

2.5.1       Before Research Option Deadline.  No later than [***] [***] prior to
the Research Option Deadline, Regulus will deliver to Sanofi (i) a schedule
disclosing the material terms of the Regulus Existing In-Licenses and Regulus
Future In-Licenses in effect as of the date of such schedule (including any
potential milestone, royalty or similar payments related to Option Compounds or
Option Products under such Regulus Existing In-Licenses and Regulus Future
In-Licenses) (an “In-License Summary”); and (ii) a preliminary Technology
Sharing Plan (consistent with the requirements of Section 2.5.2).  In addition,
at any time prior to the Research Option Exercise Deadline, if Sanofi is
considering an exercise of the Research Option, Regulus and Sanofi will
reasonably cooperate to draft a preliminary Technology Sharing Plan (consistent
with the requirements of Section 2.5.2) and In-License Summary in advance of
Sanofi’s exercise of its Research Option, such right to be exercised no more
than [***] in any [***]-month period.

 

2.5.2       After Research Option Exercise Date.  The Parties contemplate that
the bulk of the Technology Sharing Program will occur in the first [***]. 
Within forty-five (45) days after the Research Option Exercise Date, the Parties
will update the latest technology sharing plan provided to Sanofi under
Section 2.5.1, subject to mutual agreement by the Parties (the “Technology
Sharing Plan”). The Technology Sharing Plan will: (i) specify goals and time
lines for the achievement of the technology sharing under Section 2.4;
(ii) identify specific technology to be shared; (iii) specify criteria for
successful achievement of the technology sharing; and (iv) assign obligations to
each Party with respect to technology sharing and technical assistance.  The
Technology Sharing Plan may be amended from time to time through written
amendments unanimously approved by both Parties’ JTSC representatives.

 

3

--------------------------------------------------------------------------------


 

2.6          Technology Sharing Committee.  No later than thirty (30) days after
the Research Option Exercise Date, the Parties will establish a Joint Technology
Sharing Committee (the “JTSC”) that will, during the Technology Sharing Period,
oversee the activities of the Parties under the Technology Sharing Plan and
facilitate the sharing of technology (and information related thereto) from
Regulus to Sanofi.  The JTSC will dissolve at the end of the Technology Sharing
Period.

 

2.6.1       The JTSC will be composed of two (2) representatives designated by
Regulus and two (2) representatives designated by Sanofi, provided that the
Parties will appoint additional representatives as appropriate with respect to
subject area-specific subteams. Each Party’s JTSC representatives will be of the
seniority and experience appropriate for service on the JTSC in light of the
functions, responsibilities and authority of the JTSC.  Sanofi will select from
its representatives a chairperson for the JTSC. Each Party may replace any or
all of its representatives on the JTSC with individual(s) of appropriate
experience and seniority at any time upon written notice to the other Party. 
The JTSC chairperson will call a meeting of the JTSC as required by this
Agreement or promptly upon the written request of either Party.

 

2.6.2       The JTSC will meet in person or hold video conferences once per
Calendar Quarter basis until the end of the Technology Sharing Period; provided,
that two (2) such meetings will occur in person and two (2) such meetings will
occur by video conference. Meetings of the JTSC in person will alternate between
the offices of Regulus and Sanofi, or such other place as the Parties may agree,
with the first such meeting for the JTSC being at Regulus’ offices. The members
of the JTSC also may convene or be polled or consulted from time to time by
means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate.

 

2.6.3       The JTSC will perform the following functions: (1) managing and
overseeing the performance of the Technology Sharing Plan, (2) providing updates
to the Parties regarding the Technology Sharing Plan, (3) reviewing and
approving any updates, amendments or modifications to the Technology Sharing
Plan, (4) developing and adopting remediation plan(s) specifically designed to
address any incomplete sharing of Regulus Platform Technology, including
amendments to the Technology Sharing Plan with respect to the achievement of the
applicable timelines set forth therein, (5) providing an initial forum for
resolving disputes arising under the Technology Sharing Plan, and (6) such other
responsibilities as may be assigned to the JTSC pursuant to this Agreement or as
may be mutually agreed upon by the Parties from time to time.  For purposes of
clarity, the JTSC will not have the authority to modify the terms of this
Agreement or to take any action inconsistent with the terms of this Agreement.

 

2.7          End of Technology Sharing Period.  Upon the expiration of the
Technology Sharing Period, Regulus will not be obligated to continue to perform
work under the Technology Sharing Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

 

LIMITED OPTION TO OBTAIN COMMERCIAL LICENSE

 

3.1          Option Targets.

 

3.1.1       Designating Option Targets.  At any time after the Research Option
Exercise Date through the [***] anniversary of the Effective Date, Sanofi may
designate a new microRNA with respect to which Sanofi would like a Commercial
License (any such microRNA to which a Commercial License is granted, an “Option
Target”) by providing Regulus with a written notice (the “Request Notice”) of
the microRNA it wishes to designate as an Option Target (the “Proposed Target”);
provided, however, there can be no more than [***] Option Targets at any time. 
The Request Notice will include the microRNA name and the miRBase Accession
Number and specify whether Sanofi wants to pursue such microRNA with a microRNA
Antagonist or a microRNA Mimic.  Within 15 Business Days of receipt of the
Request Notice, Regulus will give Sanofi written notice (i) stating if any of
the criteria set forth in clauses (a) through (e) below applied to such Proposed
Target at the time of Regulus’ receipt of the Request Notice (or otherwise
confirming that such Proposed Target is available); and (ii) only if none of
clauses (a) through (e) below applied to such Proposed Target at the time of
Regulus’ receipt of the Request Notice, disclosing all relevant Regulus
In-License Agreements and prior Third Party Agreements and other potential
encumbrances known by Regulus and related to the Proposed Target (“Target
Encumbrances”).  If, at such time, the Proposed Target is (a) subject to a
[***]; (b) subject to [***] (and not merely an [***]) granted by Regulus to a
Third Party that explicitly identifies such Proposed Target by name and
prohibits Regulus from collaborating with Sanofi under this Agreement or from
granting a license under Section 3.5 with respect to the Proposed Target,
(c) subject to [***] has [***]; (d) identified by name and the subject of a bona
fide [***] Regulus has [***] a Third Party [***] (except where Regulus has not
[***] following Regulus’ [***]) under [***] such Third Party either a Regulus
Collaborator Exclusive Option with respect to microRNA Compounds directed to
such Proposed Target, or an exclusive license to Develop and Commercialize
microRNA Compounds directed to such Proposed Target, or (e) the subject of the
Collaboration Agreement, then, and only then, in each case, the Proposed Target
will be rejected and will not become an Option Target.  If the Proposed Target
is rejected, Sanofi can request another microRNA in accordance with the terms of
this Section 3.1.1.  If the Proposed Target is not rejected, the Proposed Target
will become an Option Target; provided, however, that if the Proposed Target has
any Target Encumbrances (and Regulus has disclosed such Target Encumbrances to
Sanofi), before such Proposed Target can become an Option Target, Sanofi must
agree in writing (within 30 days of receiving from Regulus the description of
such Target Encumbrances) to assume all applicable Target Encumbrances for such
Proposed Target.

 

3.1.2       Confidentiality.  The fact that Sanofi has designated a particular
microRNA an Option Target is Confidential Information of Sanofi.  The fact that
Regulus has rejected a particular microRNA under Section 3.1.1 and any
information disclosed under an Inquiry Notice is Confidential Information of
Regulus.

 

3.2          Commercialization Options.  Subject to the terms and conditions of
this Agreement, on an Option Target-by-Option Target basis, effective solely
upon the Research

 

5

--------------------------------------------------------------------------------


 

Option Exercise Date, Regulus hereby grants to Sanofi the nonexclusive,
nontransferable right, exercisable in accordance with this ARTICLE 3, to obtain
the exclusive licenses set forth in Section 3.5 below under the terms and
conditions set forth in this Agreement (each a “Commercial Option”).  For
clarity, until Regulus grants Sanofi a Commercial License with respect to a
particular Option Target, Regulus may collaborate with a Third Party (including
granting a license) with respect to such Option Target, and any Commercial
License Regulus later grants to Sanofi with respect to such Option Target will
be subject to any rights Regulus granted to such Third Party prior to Sanofi’s
exercise of the applicable Commercial Option.  If after the Research Option
Exercise Date, Sanofi reasonably believes that [***] under either the [***] or
[***] fall within the definition of Regulus Platform Technology Patents and
cover a Option Product being developed by Sanofi, Regulus and Sanofi will
negotiate in good faith and use commercially reasonable efforts to [***] under
the specific [***] that cover the Option Product solely to Research, Develop,
make, have made, use, gain Approval, Commercialize, sell, offer for sale, have
sold, export and import the applicable Option Compounds and Option Products.

 

3.3          Commercial Option Exercise.  Sanofi shall be deemed to have
exercised its Commercial Option with respect to any Option Target and any
related Option Products when the microRNA under any Request Notice becomes an
Option Target pursuant to Section 3.1.1.  If Sanofi does not exercise its
Commercial Option for a microRNA Antagonist or a microRNA Mimic before the [***]
anniversary of the Effective Date (the “Commercial Option Deadline”), then such
Commercial Option will automatically expire and become null and void.

 

3.4          Filing of INDs.  At any time, and from time to time, during the IP
Period, Sanofi shall have the right to file up to a total of [***] INDs for
Option Compounds (each, an “Option IND”) that is either a microRNA Antagonist
that inhibits an Option Target, or is a microRNA Mimic that mimics Option
Targets.  Any product which contains an Option Compound that is the subject of
an Option IND shall herein be referred to as an “Option Product”.

 

3.5          Commercial License.  Effective solely upon exercise of the
Commercial Option in accordance with Section 3.3 above, and subject to the terms
and conditions of this Agreement Regulus will grant to Sanofi a worldwide,
royalty-bearing, exclusive license, with the right to grant sublicenses as set
forth in Section 3.7 below, under the Regulus Platform Technology to Research,
Develop, make, have made, use, gain Approval, Commercialize, sell, offer for
sale, have sold, export and import Option Compounds and Option Products. Each
license granted under this Section 3.5 will be referred to as a “Commercial
License.”

 

3.6          Term of the Commercial Licenses.  Except as set forth in the
immediately following sentence, each Commercial License shall automatically
expire on the [***] anniversary of the Effective Date.  Solely to the extent
necessary to Develop and Commercialize Option Products, each Commercial License
or portion thereof, shall survive beyond the [***] anniversary of the Effective
Date and continue unless and until otherwise terminated pursuant to ARTICLE 8.

 

3.7          Sublicenses.  The licenses granted to Sanofi under Section 3.5 are
fully sublicensable to any Affiliate of Sanofi, and only sublicensable to a
Third Party in connection with a sublicense of an Option Compound or Option
Product for the continued Research,

 

6

--------------------------------------------------------------------------------


 

Development and Commercialization of such Option Compound or Option Product in
accordance with the terms of this Agreement.  If Sanofi sublicenses any
Commercial License to a Third Party, then Sanofi shall pay Regulus a
non-refundable royalty of [***] of any Sanofi Licensing Revenues received by
Sanofi from any Third Party.  For purposes of this Agreement, “Sanofi Licensing
Revenues” will mean any payments that Sanofi receives from a Third Party in
consideration of a license (or sublicense) to further the Development and
Commercialization of an Option Compound or Option Product, in each case
including, but not limited to, upfront payments, license fees, regulatory or
sales milestone payments, royalties and/or profit sharing payments, but
excluding: (i) payments made in consideration of Sanofi’s equity or debt
securities (except to the extent such payments exceed the fair market value of
such securities upon date of receipt), (ii) payments to reimburse Sanofi for the
out-of-pocket costs and expenses of research and development, and (iii) payments
to reimburse Sanofi for patent prosecution costs and expenses.

 

3.8          Exclusivity Covenants.

 

3.8.1       Regulus Exclusivity Covenant.  On an Option Target-by-Option Target
basis, so long as the applicable Commercial License granted to Sanofi under
Section 3.5 is in effect, Regulus agrees that it will not practice the Regulus
Platform Technology or inventions claimed within Sanofi Blocking Patents to work
independently of this Agreement for itself or any Third Party (including the
grant of any license to any Third Party under the Regulus Platform Technology or
Sanofi Blocking Patents) to discover, Research, Develop and/or Commercialize
(i) with respect to Option Targets that are the subject of a Commercial License
under Section 3.5 where the applicable Option Product contains a microRNA
Antagonist, microRNA Compounds that [***] such Option Target; and (ii) with
respect to Option Targets that are the subject of a Commercial License under
Section 3.5 where the applicable Option Product contains a microRNA Mimic,
microRNA Compounds with a [***] as the applicable Option Target that are [***]
such Option Target.  Notwithstanding any other provision of this Agreement,
Regulus retains the right to grant Permitted Licenses.

 

3.8.2       Sanofi Exclusivity Covenant.  On a Regulus Target-by-Regulus Target
basis, during the Technology Sharing Period and thereafter during the Term,
Sanofi agrees that it will not practice the Regulus Platform Technology, Regulus
Collaborator Blocking Technology or inventions claimed within Sanofi Blocking
Patents or to work independently of this Agreement for itself or any Third Party
(including the grant of any license to any Third Party under the Regulus
Platform Technology, Regulus Collaborator Blocking Technology or Sanofi Blocking
Patents) to discover, Research, Develop and/or Commercialize (i) with respect to
Regulus Targets where the applicable Regulus Product contains a microRNA
Antagonist, microRNA Compounds that [***] such Regulus Target; and (ii) with
respect to Regulus Targets where the applicable Regulus Product contains a
microRNA Mimic, microRNA Compounds with a [***] as the applicable Regulus Target
that are [***] such Regulus Target.  For purposes of this Agreement, “Regulus
Product” means any product that contains a microRNA Compound as an active
pharmaceutical ingredient, that Regulus is Developing and/or Commercializing
pursuant to [***] (whether on its own or in collaboration with or under a
license with a Third Party).  For purposes of this Agreement, “Regulus Target”
means (i) with respect to a Regulus Product that is a microRNA Antagonist, the
microRNA that is inhibited by such Regulus

 

7

--------------------------------------------------------------------------------


 

Product; or (ii) with respect to a Regulus Product that is a microRNA Mimic, the
microRNA that is mimicked by such Regulus Product.

 

ARTICLE 4

 

LIMITATIONS ON LICENSES

 

4.1          License Conditions; Limitations.

 

4.1.1       Sanofi will use Commercially Reasonable Efforts to Develop and
Commercialize the applicable Option Compound and Option Product.

 

4.1.2       The Research License is subject to and limited by the Prior Third
Party Agreements as listed in Appendix 5 attached hereto.  From time to time, on
or before the Research Option Deadline, Regulus shall be free to enter into
license and/or collaboration agreements with Third Parties with respect to
Regulus Platform Technology on a product-by-product or target-by-target basis;
provided, however, that Regulus shall not grant to any Third Party any [***]
(such as [***]) with respect to Regulus Platform Technology, unless either
(a) such [***] on or before the Research Option Deadline, or (b) the Research
License, each Commercial License, and subject to Section 3.1.1, Sanofi’s right
to obtain Commercial Licenses are excluded from Regulus’ [***].  From time to
time, on or before the Research Option Deadline, Regulus may update Appendix 5
to include any license and/or collaboration agreement entered into by Regulus
and any Third Party as permitted by this Section 4.1.2, by providing written
notice to Sanofi.

 

4.1.3       Each Commercial License and the exclusivity covenants under
Section 3.8.1 are subject to and limited by the Prior Third Party Agreements
listed in Appendix 6 attached hereto.  From time to time during the Term,
Regulus shall be free to enter into license and/or collaboration agreements with
Third Parties with respect to Regulus Platform Technology on a
product-by-product or target-by-target basis; provided, however, that Regulus
shall not grant to any Third Party any [***] (such as [***]) with respect to
Regulus Platform Technology, unless either (a) such [***] on or before the
Research Option Deadline, or (b) the Research License, each Commercial License,
and subject to Section 3.1.1, Sanofi’s right to obtain Commercial Licenses are
excluded from Regulus’ [***].  From time to time on or before the Commercial
Option Deadline, Regulus may update Appendix 6 to include any license and/or
collaboration agreement entered into by Regulus and any Third Party as permitted
by this Section 4.1.3 by providing written notice to Sanofi.

 

4.1.4       Without limiting this Article 4, Regulus’ ability to grant Sanofi
the Research License or any Commercial License with respect to [***] is limited
by, and subject to, the terms of the Founding Company License Agreement solely
to the extent Regulus has, prior to the Effective Date, provided Sanofi the
provisions of such agreements in unredacted form.  Regulus will use commercially
reasonable efforts (and will exercise its rights under the Founding Company
License Agreement) to secure the right to grant Sanofi the Research License or
any Commercial License with respect to Option Compounds that are [***] to the
fullest extent contemplated by this Agreement.

 

8

--------------------------------------------------------------------------------


 

4.1.5       Notwithstanding Section 3.5 and Section 3.8.1, Regulus retains the
right to grant Permitted Licenses.

 

4.1.6       Certain of the Regulus Platform Technology that may be licensed to
Sanofi under Section 2.3 or 3.5 will have been in-licensed or acquired by
Regulus under the Regulus Future In-License Agreements (such Regulus Platform
Technology, the “Regulus Future In-Licensed Technology”), and certain milestone
and/or royalty payments may become payable by Regulus to such Third Parties
under such license or purchase agreements based on the Research, Development
and/or Commercialization of an Option Compound and/or Option Product by Sanofi
under this Agreement.  The Parties acknowledge that whether a milestone and/or
royalty payment becomes payable by Regulus to such Third Party licensor depends
on the terms and conditions of the Regulus Future In-License Agreement.  If
Sanofi wishes to include any Regulus Future In-Licensed Technology as part of
the licenses granted by Regulus under Section 2.3 or 3.5, Sanofi will notify
Regulus of its desire to do so and the Parties will [***] upfront payments or
ongoing payment obligations [***] and [***] that are [***] and other Regulus
licensees, if appropriate.  As part of this [***], Regulus will share with
Sanofi, in reasonable detail, the [***] Regulus used to [***].  [***] does not
[***]to Option Compound and Option Products, and to be responsible for the [***]
of any [***] to Option Compound and Option Products, then the applicable Regulus
Future In-licensed Patents will [***].

 

4.1.7       After the Effective Date, Regulus will not enter into any Regulus
Future In-License Agreements that (i) treat Sanofi differently than Regulus’
other partners who are Developing and Commercializing microRNA compounds under
license from, or in collaboration with, Regulus; or (ii) contain obligations
that would have a material adverse effect on Option Compounds or Option Products
and that are [***] that are in effect on the Effective Date.

 

ARTICLE 5

 

FINANCIAL PROVISIONS.

 

5.1          Research Option Exercise.  In partial consideration for the
licenses and other rights granted under this Agreement, as a condition to
exercise of the Research Option, Sanofi will pay Regulus an irrevocable,
non-creditable and nonrefundable option exercise fee as follows:

 

5.1.1       If Sanofi exercises the Research Option before 5:00 PM Pacific time
on the 30th day following the expiration of the third anniversary of the
Effective Date, the option exercise fee will be $[***], which will be payable in
installments as follows: (i) $[***] of such fee is payable within ten Business
Days following the Research Option Exercise Date; (ii) subject to the successful
achievement of the relevant technology sharing milestones as set forth in the
Technology Sharing Plan, $[***] of such fee is payable within ten (10) Business
Days of the first anniversary of the Research Option Exercise Date; and
(iii) subject to the successful achievement of the relevant technology sharing
milestones as set forth in the Technology Sharing Plan, the remaining $[***] of
such fee is payable within ten (10) Business Days of the second anniversary of
the Research Option Exercise Date; or

 

9

--------------------------------------------------------------------------------


 

5.1.2       If, in compliance with 2.2, Sanofi exercises the Research Option
after 5:00 PM Pacific time on the 30th day following the expiration of the third
anniversary of the Effective Date, the option exercise fee will be $[***], which
will be payable in installments as follows: (i) $[***] of such fee is payable
within ten Business Days following the Research Option Exercise Date; and
(ii) subject to the successful achievement of the relevant technology sharing
milestones as set forth in the Technology Sharing Plan, $[***] of such fee is
payable within ten (10) Business Days of the first anniversary of the Research
Option Exercise Date.

 

5.2          Royalties.  Subject to the other provisions of this Agreement,
Sanofi will pay to Regulus a royalty of [***]% (as adjusted per Section 5.3, the
“Royalty Rate”) on Net Sales of each Option Product during the applicable
Royalty Term.  Royalties payable under this Section 5.2 will be payable for each
Option Product on an Option Product-by-Option Product and country-by-country
basis until the date that is the [***] of (i) [***] years after the First
Commercial Sale of the Option Product in such country or (ii) the expiration of
the last to expire Valid Claim within the Regulus Platform Technology Patents
which would be infringed by the sale of the applicable Option Product in the
applicable country by an unauthorized party.  In addition, to the extent Sanofi
has [***] (collectively, the “[***]”), Sanofi will pay Regulus such financial
obligations in addition to the royalties set forth in this Section 5.2.  Such
period during which royalties are payable with respect to an Option Product in a
country, including giving effect to any cessation due to Generic Products as
described in Section 5.3, is referred to herein as the “Royalty Term” for such
Option Product in such country; provided however that Sanofi will be required to
pay any Sanofi Supported Obligations to the extent such Sanofi Supported
Obligations extend past the Royalty Term.  Regulus will be solely responsible
for [***]% of any payments due under the Regulus Existing In-Licenses in
relation to the Development and Commercialization of Option Products by Sanofi
under this Agreement.

 

5.3          Generic Competition.  Notwithstanding anything to the contrary, if
a Generic Product corresponding to an Option Product is launched in a particular
country and the Percentage Reduction of Net Sales is greater than [***] for any
given Calendar Quarter, then the Royalty Rate will be reduced to [***].  As used
herein, the “Percentage Reduction of Net Sales” for any particular Calendar
Quarter means the quotient (expressed as a percentage) obtained by dividing
(A) the difference obtained by subtracting [***] such applicable Calendar
Quarter from the [***] by (B) the [***].  Notwithstanding the foregoing, to the
extent that, after the [***] to the extent so [***].

 

5.4          [***] Milestone.  On an Option Product-by-Option Product basis,
Sanofi will give Regulus written notice within thirty (30) days of receiving the
[***].  After receiving such written notice Regulus shall submit an invoice to
Sanofi for $[***], and Sanofi will pay Regulus such amount within ten
(10) Business Days after receipt of such invoice from Regulus.  For each Option
Product such $[***] milestone payment by Sanofi to Regulus will only be
triggered by the first [***] by Sanofi, its sublicensees or their respective
Affiliates by each Option Product.

 

5.5          Royalty Report and Payment.  During the Royalty Term following the
First Commercial Sale of any Option Product, within [***] after the end of each
Calendar Quarter,

 

10

--------------------------------------------------------------------------------


 

Sanofi will provide Regulus with a royalty report for such Quarter showing, on
an Option Product-by-Option Product and country-by-country basis:

 

(a)                   the Net Sales of Option Products sold by Sanofi, its
sublicensees and their respective Affiliates during such Calendar Quarter
reporting period;

 

(b)                   the royalties which will have accrued hereunder with
respect to such Net Sales;

 

(c)                   any adjustment for Generic Products under Section 5.3; and

 

(d)                   any other information related to the calculation of Net
Sales of Option Products reasonably requested by Regulus that (i) is contained
in a report and format that is regularly generated by Sanofi’s accounting
department in its normal course of business and (ii) is reasonably necessary for
Regulus to comply with a Regulus Existing In-License Agreement or Regulus Future
In-License Agreement.

 

Sanofi will keep, and will require its sublicensees and their respective
Affiliates to keep, complete, true and accurate books of account and records for
the purpose of determining the payments to be made under this Agreement.  Upon
reasonable request by Regulus (but no more frequently than [***] in any
[***]-month period), Sanofi will report to Regulus the quantity of Option
Product not subject to royalties distributed by Sanofi, its Affiliates or
sublicensees as part of an expanded access program to include compassionate use,
named patients or other similar use or as part of Phase 4 Trials or as bona fide
samples.  All information disclosed by Sanofi to Regulus under this Section 5.5
will be Sanofi Confidential Information.

 

5.6          Manner of Payment and Exchange Rate.  Except as otherwise provided
in this Agreement, Regulus shall invoice Sanofi for all milestone, royalty and
other payments hereunder and Sanofi shall pay all such milestone, royalty and
other payments that are due within ten (10) Business Days after the receipt of
the applicable invoice.  All payments to be made by Sanofi to Regulus hereunder
will be made by deposit of U.S. Dollars by wire transfer in immediately
available funds in the requisite amount to such bank account Regulus may from
time to time designate by notice to Sanofi.  For sales that were made in a
currency other than U.S. Dollars, such amounts will be converted into U.S.
Dollars using the average exchange rates as calculated and utilized by Sanofi’s
group reporting system and published accounts for the applicable royalty
period.  All invoices to be provided by Regulus to Sanofi under this Agreement
shall include a breakdown of the goods, services and/or activities for which
payment is due, as well is payment instructions and shall be sent by express
courier service to:

 

Sanofi-Aventis

Direction Comptable Holding

174 avenue de France

75013 Paris

France

 

11

--------------------------------------------------------------------------------


 

5.7          Audits, including Audits of Royalty Reports.

 

5.7.1       Audits of Royalty Reports.  Upon the written request of Regulus and
not more than once in each Calendar Year, Sanofi will permit an independent
certified public accounting firm of nationally recognized standing selected by
Regulus and reasonably acceptable to Sanofi, at Regulus’ expense to have access
during normal business hours to such records of Sanofi and/or its Affiliates as
may be reasonably necessary to verify the accuracy of the royalty reports
hereunder for any Calendar Year ending not more than [***] months prior to the
date of such request.  These audit rights (but not any obligation to pay unpaid
royalties for such periods) with respect to any Calendar Year will terminate
[***] years after the end of such Calendar Year.  Regulus will provide Sanofi
with a copy of the accounting firm’s written report within 30 days of completion
of such report.

 

5.7.2       If such accounting firm concludes that an overpayment or
underpayment was made, then the owing Party will pay the amount due within
30 days of the date Regulus delivers to Sanofi such accounting firm’s written
report so correctly concluding.  Regulus will bear the full cost of such audit
unless such audit correctly discloses that the additional payment payable by
Sanofi for the audited period is more than 5% of the amount of the royalties
paid for that audited period, in which case Sanofi will pay the reasonable fees
and expenses charged by the accounting firm.

 

5.7.3       Sanofi will use commercially reasonable efforts to include in each
sublicense granted by it to any sublicensee a provision requiring the
sublicensee to maintain records of sales made pursuant to such license and to
grant access to such records by Sanofi’s independent accountant to the same
extent and under substantially similar obligations as required of Sanofi under
this Agreement.  Sanofi will advise Regulus in advance of each audit of any
sublicensee with respect to Product sales.  Sanofi will provide Regulus with a
summary of the results received from the audit and, if Regulus so requests, a
copy of the audit report with respect to Product sales.  Sanofi will pay the
reasonable fees and expenses charged by the accounting firm, except that Regulus
will pay for all additional services requested exclusively by Regulus from
Sanofi’s independent accountant unless the audit discloses that the additional
payments payable to Regulus for the audited period differ by more than 5% from
the amount of the royalties otherwise paid.

 

5.7.4       All financial information subject to review under this Section or
under any license agreement with a sublicensee will be Sanofi Confidential
Information and will be treated in accordance with the confidentiality
provisions of this Agreement.  As a condition precedent to Regulus’ audit rights
under this Section, Regulus’ accounting firm will enter into a confidentiality
agreement with Sanofi obligating it to treat all such financial information in
confidence pursuant to such confidentiality agreement.  Regulus may provide
Third Parties to which Regulus owes royalties on Products information in such
audit report that are relevant and required to comply with such Third Party’s
audit rights under the applicable license agreement between Regulus and such
Third Party, provided that such Third Party agrees in writing to keep such
information confidential under terms no less restrictive than Regulus’
obligations of confidentiality under this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.8          Interest.  If Sanofi fails to make any payment due to Regulus under
this Agreement, then interest will accrue on a daily basis at the greater of an
annual rate equal to the 1 month LIBOR Rate plus 1% (or such lower interest rate
to the extent necessary to comply with Applicable Law).

 

5.9          Taxes.

 

5.9.1       Sanofi will make all payments to Regulus under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by Applicable Law in effect at the time of
payment.

 

5.9.2       Sanofi will promptly pay on behalf of Regulus any tax required to be
withheld on amounts payable under this Agreement to the appropriate governmental
authority, and Sanofi will furnish Regulus with proof of payment of such tax. 
Any such tax required to be withheld will be an expense of and borne by Regulus.

 

5.9.3       Sanofi and Regulus will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Sanofi to secure a
reduction in the rate of applicable withholding taxes.

 

ARTICLE 6

 

CONFIDENTIALITY; PRESS RELEASES & PUBLICATIONS

 

6.1          Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the Term and for five (5) years thereafter, the receiving Party
(the “Receiving Party”) and its Affiliates will keep confidential and will not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Know-How or other confidential and proprietary information
and materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed to it by
the other Party (the “Disclosing Party”) or its Affiliates or otherwise received
or accessed by a Receiving Party in the course of performing its obligations or
exercising its rights under this Agreement, including, but not limited to, trade
secrets, Know-How, inventions or discoveries, proprietary information, formulae,
processes, techniques and information relating to the past, present and future
marketing, financial, and research and development activities of any product or
potential product or useful technology of the Disclosing Party or its Affiliates
and the pricing thereof (collectively, “Confidential Information”), except to
the extent that it can be established by the Receiving Party that such
Confidential Information:

 

6.1.1       was in the lawful knowledge and possession of the Receiving Party or
its Affiliates prior to the time it was disclosed to, or learned by, the
Receiving Party or its Affiliates, or was otherwise developed independently by
the Receiving Party or its Affiliates, as evidenced by written records kept in
the ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;

 

6.1.2       was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party or its
Affiliates;

 

13

--------------------------------------------------------------------------------


 

6.1.3       became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party or its Affiliates in breach of this Agreement; or

 

6.1.4       was disclosed to the Receiving Party or its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Disclosing Party or its Affiliates not to disclose such information to
others.

 

6.2          Authorized Disclosure.  Except as expressly provided otherwise in
this Agreement, a Receiving Party or its Affiliates may use and disclose to
Third Parties Confidential Information of the Disclosing Party as follows:
(i) with respect to any such disclosure of Confidential Information, under
confidentiality provisions no less restrictive than those in this Agreement, and
solely in connection with the performance of its obligations or exercise of
rights granted or reserved in this Agreement (including, without limitation, the
rights to Develop and Commercialize Option Compounds and/or Option Products
under Section 3.3, and to grant licenses and sublicenses hereunder), provided,
that Confidential Information may be disclosed by a Receiving Party to a
governmental entity or agency without requiring such entity or agency to enter
into a confidentiality agreement with such Receiving Party if such Receiving
Party has used reasonable efforts to impose such requirement without success and
disclosure to such governmental entity or agency is necessary for the
performance of the Receiving Party’s obligations hereunder; (ii) to the extent
such disclosure is reasonably necessary in filing or prosecuting patent,
copyright and trademark applications, complying with applicable governmental
regulations, obtaining Approvals, conducting clinical trials, marketing Option
Products, or as otherwise required by applicable law, regulation, rule or legal
process (including the rules of the SEC and any stock exchange); provided,
however, that if a Receiving Party or any of its Affiliates is required by law
or regulation to make any such disclosure of a Disclosing Party’s Confidential
Information it will, except where impracticable for necessary disclosures, for
example, but without limitation, in the event of a medical emergency, give
reasonable advance notice to the Disclosing Party of such disclosure requirement
and will use its reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed; (iii) in communication with
actual or potential lenders, arm’s length financial investors, merger partners,
acquirers, consultants, or professional advisors on a need-to-know basis, in
each case under confidentiality provisions no less restrictive than those of
this Agreement; (iv) to the extent and only to the extent that such disclosure
is required to comply with existing expressly stated contractual obligations
owed to such Party’s or its Affiliates’ licensor with respect to any
intellectual property licensed to the other Party under this Agreement; (v) to
prosecute or defend litigation as permitted by this Agreement or (vi) to the
extent mutually agreed to in writing by the Parties.

 

6.3          Press Release; Disclosure of Agreement.  The Parties agree that the
public announcement of the execution of this Agreement will be made by
individual press releases issued by each Party and will not be made in a joint
press release.  Except to the extent required to comply with applicable law,
regulation, rule or legal process or as otherwise permitted in accordance with
this Section 6.3, neither Party nor such Party’s Affiliates will make any public
announcements, press releases or other public disclosures concerning this
Agreement or the terms or the subject matter hereof without the prior written
consent of the other, which will not be unreasonably withheld.  Each Party will
give the other Party a reasonable opportunity (to the

 

14

--------------------------------------------------------------------------------


 

extent consistent with law) to review all material filings with the SEC
describing the terms of this Agreement prior to submission of such filings, and
will give due consideration to any reasonable comments by the non-filing Party
relating to such filing, including without limitation the provisions of this
Agreement for which confidential treatment should be sought.

 

6.4          Remedies.  Each Party will be entitled to seek, in addition to any
other right or remedy it may have, at law or in equity, a temporary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Article 6.

 

6.5          Acknowledgment.  Unless otherwise agreed upon in writing by the
Parties, each Party will acknowledge in any press release, public presentation
or publication regarding an Option Target, Option Compound and/or Option
Product, the other Party’s role in discovering and developing the Option Target,
Option Compound or Option Product, as applicable, and that such Option Targets,
Option Compounds or Option Products are under license from Regulus (including,
if requested by Regulus, Regulus’ stock ticker) and otherwise acknowledge the
contributions from the other Party.

 

ARTICLE 7

 

PATENTS

 

7.1          CREATE Act.  Notwithstanding anything to the contrary in this
Article 7, neither Party will have the right to make an election under the
Cooperative Research and Technology Enhancement Act of 2004, 35 U.S.C. §
103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under this
Article 7 without the prior written consent of the other Party, which will not
be unreasonably withheld, conditioned or delayed.  With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

7.2          Filing, Prosecution and Maintenance of Patents.  Except as
otherwise may be agreed pursuant to any written agreement between the Parties,
each Party will have the sole right, at its cost and expense and at its sole
discretion, to prepare, file, prosecute (including, without limitation, to
control any interferences, reissue proceedings, oppositions and reexaminations),
maintain, enforce and defend throughout the world any Patents solely owned or
Controlled by such Party, including, with respect to Regulus, the Regulus
Platform Technology Patents, provided however, that Sanofi will have the right
to prepare, file, prosecute (including, without limitation, to control any
interferences, reissue proceedings, oppositions and reexaminations), maintain,
enforce and defend throughout the world the Regulus Platform Technology Patents,
solely to the extent that Sanofi possesses such rights pursuant to the
Collaboration Agreement.

 

7.3          No Challenge.  As a material inducement for entering into this
Agreement, Sanofi covenants to Regulus that during the Term, solely with respect
to claims within the Regulus Platform Technology Patents that are included in
the options or license granted to Sanofi under Article 2 or Article 3, Sanofi,
its Affiliates or sublicensees will not (a) commence or otherwise voluntarily
determine to participate in (other than as may be necessary or reasonably
required to

 

15

--------------------------------------------------------------------------------


 

respond to a court request or order or administrative law request or order) any
action or proceeding, challenging or denying the validity of any claim within an
issued patent or patent application within the Regulus Platform Technology
Patents, or (b) direct, support or actively assist any other Person (other than
as may be necessary or reasonably required to respond to a court request or
order or administrative law request or order) in bringing or prosecuting any
action or proceeding challenging or denying the validity of any claim within an
issued patent or patent application within the Regulus Platform Technology
Patents.  For purposes of clarification, any breach of this Section 7.3 will be
a material breach of this Agreement and will be grounds for termination by
Regulus of this Agreement under Section 8.3.

 

7.4          Unblocking License.

 

7.4.1       Subject to Section 7.4.2, Sanofi hereby grants Regulus a worldwide,
royalty-free, nonexclusive license, with the right to grant sublicenses, under
any Sanofi Blocking Patent to Research, Develop, make, have made, use, gain
Approval, Commercialize, sell, offer for sale, have sold, export and import
microRNA Compounds that are neither Licensed Compounds under the Collaboration
Agreement nor Option Compounds being Developed or Commercialized by Sanofi under
this Agreement (“Regulus Collaborator Compounds”).  The license granted pursuant
to this Section 7.4.1 is hereinafter referred to as the “Unblocking License”.

 

7.4.2       The sublicense of any Unblocking License to any Regulus Collaborator
will be [***] if (i) Regulus’ sublicense agreement with such Regulus
Collaborator would permit [***] to Sanofi of any of such Regulus Collaborator’s
Regulus Collaborator Blocking Technology [***] and otherwise under substantially
similar terms and conditions in all material respects as the Unblocking License
granted by Sanofi under this Agreement, (ii) Regulus remains responsible to
Sanofi for the performance of Regulus’ obligations with respect to the Sanofi
Blocking Patents under this Agreement (either directly by Regulus or by the
Regulus Collaborator), and (iii) Regulus provides to Sanofi a copy of such
sublicense (and/or the applicable license agreement with such Regulus
Collaborator) solely to the extent reasonably necessary to demonstrate the
satisfaction of the condition in subsection (i) above and a written confirmation
by the Regulus Collaborator that it agrees to be bound by the terms and
conditions of this Agreement that are applicable to the Sanofi Blocking Patents.

 

7.4.3       If the sublicense of any Unblocking License does not meet the
requirements of Section 7.4.2, then Regulus will pay to Sanofi a [***] royalty
on annual worldwide Calendar Year Net Sales by such Regulus Collaborator or its
Affiliates or sublicensees of products containing any Regulus Collaborator
Compound the sale of which is covered by the Sanofi Blocking Patents (“Regulus
Collaborator Products”).  Royalties payable under this Section 7.4.3 will be
payable for each Regulus Collaborator Product on a product-by-product and
country-by-country basis until the date that is the later of (i) [***] years
after the first commercial sale of such product in such country and (ii) the
expiration of the last to expire Valid Claim within the Sanofi Blocking Patents
which would be infringed by the sale of such product in the applicable country
by an unauthorized party; in each case, in accordance with the terms of
Sections 5.3 through 5.8, mutatis mutandis.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 8

 

TERM AND TERMINATION

 

8.1          Term.  The term of this Agreement (the “Term”) commences upon the
Effective Date and, unless earlier terminated in accordance with the provisions
of this Article 8, this Agreement will continue until: (a) the Research Option
Deadline, unless Sanofi exercises the Research Option prior to the Research
Option Deadline; or (b) if Sanofi exercises the Research Option prior to the
Research Option Deadline, the later of the expiration of all Sanofi payment
obligations to Regulus or Regulus payment obligations to Sanofi.

 

8.2          Sanofi Right to Terminate.  Sanofi may terminate this Agreement
(including its license rights under this Agreement) in full, or on an Option
Product-by-Option Product basis, effective upon 30 calendar days prior written
notice.

 

8.3          Material Breach.

 

(a)   If either Party believes that the other is in material breach of this
Agreement, then the non-breaching Party may deliver notice of such breach to the
other Party.  In such notice the non-breaching Party will identify the actions
or conduct that it wishes such Party to take for an acceptable and prompt cure
of such breach (or will otherwise state its good faith belief that such breach
is incurable); provided that such identified actions or conduct will not be
binding upon the other Party with respect to the actions that it may need to
take to cure such breach.  If the breach is curable, the allegedly breaching
Party will have [***] days to either cure such breach (except to the extent such
breach involves the failure to make a payment when due, which breach must be
cured within thirty (30) days following such notice) or, if a cure cannot be
reasonably effected within such [***] day period, to deliver to the
non-breaching Party a plan for curing such breach which is reasonably sufficient
to effect a cure within a reasonable period.  If the breaching Party fails to
(i) cure such breach within the [***] day period (or 30 day as applicable) or
(ii) use Commercially Reasonable Efforts to carry out the plan and cure the
breach, the non-breaching Party may terminate this Agreement on an Option
Target-by-Option Target basis or Option Product-by-Option Product basis by
providing written notice to the breaching Party.

 

(b)   Notwithstanding the foregoing, if the allegedly breaching Party disputes
in good faith the existence, materiality, or failure to cure of any such breach
which is not a payment breach, and provides notice to the non-breaching Party
(the “Other Party”) of such dispute within such [***]  day period, the Other
Party will not have the right to terminate this Agreement in accordance with
this Section 8.3 unless and until it has been determined in accordance with
Section 11.4 that this Agreement was materially breached by the allegedly
breaching Party and that Party fails to cure such breach within [***]  days
following such determination.  It is understood and acknowledged that during the
pendency of such a dispute, all of the terms and conditions of this Agreement
will remain in effect and the Parties will continue to perform all of their
respective obligations hereunder.

 

(c)   Using the same procedures set forth in paragraphs (a) and (b) of this
Section 8.3, Regulus may terminate this Agreement if Regulus exercises its
termination right

 

17

--------------------------------------------------------------------------------


 

under the Collaboration Agreement for Sanofi’s uncured material breach of the
Collaboration Agreement.

 

8.4          Consequences of Termination.

 

8.4.1       Options and Licenses.  Upon termination of this Agreement in its
entirety (or in part with respect to an Option Product) by either Party pursuant
to this Article 8, the options and licenses granted by Regulus to Sanofi
hereunder with respect to the Option Products that were the subject of such
termination will terminate.  Upon termination of this Agreement with respect to
an Option Target or an Option Product pursuant to this Article 8, the options
and licenses granted by Regulus to Sanofi hereunder with respect to such Option
Targets, associated Option Compounds and Option Products will terminate.

 

8.4.2       Return of Information and Materials.  Upon termination of this
Agreement in its entirety (or on an Option Target or Option Product basis) by
either Party pursuant to this Article 8, the Parties will return (or destroy, as
directed by the other Party) all data, files, records and other materials
containing or comprising the other Party’s Confidential Information that is
related to the Option Target(s) or Option Product(s) that were the subject of
such termination.  Notwithstanding the foregoing, the Parties will be permitted
to retain one copy of such data, files, records, and other materials for
archival purposes.

 

8.5          Accrued Rights; Surviving Obligations.

 

8.5.1       Accrued Rights.  Termination or expiration of this Agreement for any
reason will be without prejudice to any rights or financial compensation that
will have accrued to the benefit of a Party prior to such termination or
expiration.  Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.  For clarification, if Sanofi exercises the
Research Option under Article 2, Sanofi’s obligation to pay the full $[***]
option exercise fee under Section 5.1 will have accrued as of the Research
Option Exercise Date, and no termination under this Agreement after the Research
Option Exercise Date will relieve Sanofi of its obligation to pay the full
$[***] option exercise fee under Section 5.1.

 

8.5.2       Survival.  Articles 6, 9, and 11 and Sections 5.7, 5.8, 7.4, 8.4,
8.5, 8.6, 8.7, 8.8 and 10.4 of this Agreement will survive expiration or
termination of this Agreement for any reason.

 

8.6          Rights in Bankruptcy.  All rights, options, and licenses granted
under or pursuant to this Agreement by Regulus or Sanofi are, and will otherwise
be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code
(i.e., Title 11 of the U.S. Code) or analogous provisions of Applicable Law
outside the United States, licenses of rights to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States.  The Parties agree that each Party, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code or any other
provisions of Applicable Law outside the United States that provide similar
protection for ‘intellectual property.’  The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party

 

18

--------------------------------------------------------------------------------


 

under the U.S. Bankruptcy Code or analogous provisions of Applicable Law outside
the United States, the Party that is not subject to such proceeding will be
entitled to a complete duplicate of (or complete access to, as appropriate) such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non subject Party’s possession, will be promptly delivered
to it upon the non subject Party’s written request therefor.  Any agreements
supplemental hereto will be deemed to be “agreements supplementary to” this
Agreement for purposes of Section 365(n) of the U.S. Bankruptcy Code.

 

8.7          Regulus Opt-In Rights.

 

8.7.1       If Sanofi terminates the Agreement under Section 8.2, Regulus may
continue to Develop and Commercialize any Option Compound or Option Product that
is the subject of such termination (a “Discontinued Product”).  If Regulus
provides a notice in writing to Sanofi within 90 days of such termination (an
“Election Notice”) that Regulus is exercising its rights under this
Section 8.7.1, Sanofi will, subject to Regulus’ payment obligations in
Section 8.7.2: (i) grant to Regulus a sublicensable, worldwide license or
sublicense, as the case may be, to all [***] Controlled by Sanofi as of the date
of the Election Notice solely as they are necessary to make, have made, use,
sell, offer for sale, have sold and import Discontinued Products, (ii) transfer
to Regulus, for Regulus’ use with respect to the Development and
Commercialization of the Discontinued Products, any data, results, regulatory
information and files in the possession of Sanofi as of the date of the Election
Notice that relate to such Discontinued Products, and (iii) [***] and [***] to
Regulus [***] with respect to such Discontinued Product (including but not
limited to [***] for Regulus, and [***] Regulus to [***], any [***] with a [***]
related to such Discontinued Product).

 

8.7.2       Regulus Payment Obligations for Opt-In Rights.  If Regulus provides
an Election Notice for any Discontinued Product which has [***], then Regulus
shall pay to Sanofi a non-refundable royalty of (i) [***] of any Regulus
Licensing Revenues received by Regulus from a Third Party in consideration for
licensing such Discontinued Product to such Third Party; or (ii) if Regulus is
Developing and Commercializing such Discontinued Product on its own or through
an Affiliate, a royalty equal to [***]% of the Net Sales of such Discontinued
Product made through Regulus or any of its Affiliates with the provisions of
Section 5.3 through 5.8 applying mutatis mutandis.  For purposes of this
Agreement, “Regulus Licensing Revenues” will mean any payments that Regulus
receives from a Third Party in consideration of a license (or sublicense) to
further the Development and Commercialization of a Discontinued Product, in each
case including, but not limited to, upfront payments, license fees, regulatory
or sales milestone payments, royalties and/or profit sharing payments, but
excluding: (i) payments made in consideration of Regulus’ equity or debt
securities (except to the extent such payments exceed the fair market value of
such securities upon date of receipt), (ii) payments to reimburse Regulus for
the out-of-pocket costs and expenses of research and development, and
(iii) payments to reimburse Regulus for patent prosecution costs and expenses.

 

8.8          Regulus Right of First Negotiation.  If Sanofi has a good-faith
desire to grant any Third any right to Develop or Commercializing an Option
Compound or Option Product, then Sanofi will promptly (but in any case within
thirty (30) days) provide written notice to Regulus, and Sanofi will promptly
deliver to Regulus evaluation materials reasonably relevant to the Option
Compound or Option Product and no less than those materials provided to
applicable

 

19

--------------------------------------------------------------------------------


 

Third Parties.  Regulus will then have forty-five (45) days to notify Sanofi in
writing whether Regulus desires to take a license from Sanofi to Develop and
Commercialize the applicable Option Compound and Option Product.  If Regulus
provides Sanofi with timely written notice that Regulus desires to take a
license from Sanofi to Develop and Commercialize the applicable Option Compound
and Option Product, then Regulus and Sanofi will, in good faith, use
commercially reasonable efforts to conclude a written collaboration and license
agreement within one hundred twenty (120) days.  If Regulus fails to timely
notify Sanofi that Regulus desires to take a license from Sanofi to Develop and
Commercialize the applicable Option Compound and Option Product, or if despite
good-faith commercially reasonable efforts Regulus and Sanofi are unable to
reach an agreement within one hundred twenty (120) days after Regulus’ receipt
of such notice from Sanofi, then Sanofi may enter into a collaboration and
license agreement with any Third Party with respect to the applicable Option
Compound and Option Product on economic terms which, when taken as a whole, are
no more favorable to any such Third Party than the terms last offered under this
right of first negotiation by Sanofi to Regulus.

 

ARTICLE 9

 

INDEMNIFICATION, INSURANCE AND LIMITATION OF LIABILITY

 

9.1          Indemnification of Regulus.  Sanofi agrees to defend Regulus, its
Affiliates and their respective directors, officers, stockholders, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Regulus Indemnitees”), and will indemnify and hold harmless the Regulus
Indemnitees, from and against any liabilities, losses, costs, damages, fees or
expenses payable to a Third Party, and reasonable attorneys’ fees and other
legal expenses with respect thereto (collectively, “Losses”) arising out of any
claim, action, lawsuit or other proceeding by a Third Party (collectively,
“Third Party Claims”) brought against any Regulus Indemnitee and resulting from
or occurring as a result of: (a) the Development, manufacture, use, handling,
storage, sale or other Commercialization or disposition of any Option Compound
or Option Product in the Territory by Sanofi or its Affiliates, sublicensees or
contractors, (b) any breach by Sanofi of any of its representations, warranties
or covenants pursuant to this Agreement or (c) the  negligence or willful
misconduct of Sanofi or any Sanofi Affiliate or sublicensee in connection with
this Agreement; except in any such case to the extent such Losses result from:
(i) the negligence or willful misconduct of any Regulus Indemnitee, (ii) any
breach by Regulus of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, or (iii) any breach of Applicable Law by
any Regulus Indemnitee.

 

9.2          Indemnification of Sanofi.  Regulus agrees to defend Sanofi, its
Affiliates and their respective directors, officers, stockholders, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Sanofi Indemnitees”), and will indemnify and hold harmless the Sanofi
Indemnitees, from and against any Losses and Third Party Claims brought against
any Sanofi Indemnitee and resulting from or occurring as a result of: (a) any
activities conducted by a Regulus employee, consultant or (sub)contractor in
effecting a Sanofi request pursuant to Section 2.4.3; (b) any breach by Regulus
of any of its representations, warranties or covenants pursuant to this
Agreement; or (c) the negligence or willful misconduct of any Regulus Indemnitee
or any (sub)contractor of Sanofi in connection with this Agreement; except in
any such case to the extent such Losses result from: (i) the negligence or
willful

 

20

--------------------------------------------------------------------------------


 

misconduct of any Sanofi Indemnitee, (ii) any breach by Sanofi of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, or (iii) any breach of Applicable Law by any Sanofi Indemnitee.

 

9.3          Notice of Claim. All indemnification claims provided for in
Sections 9.1 and 9.2 will be made solely by such Party to this Agreement (the
“Indemnified Party”).  The Indemnified Party will give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Section 9.1 or 9.2, but in no event will the
indemnifying Party be liable for any Losses to the extent such Losses result
from any delay in providing such notice.  Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

 

9.4          Defense, Settlement, Cooperation and Expenses.

 

9.4.1       Control of Defense.  At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within 30 calendar days after the indemnifying Party’s receipt
of an Indemnification Claim Notice.  The assumption of the defense of a Third
Party Claim by the indemnifying Party will not be construed as an acknowledgment
that the indemnifying Party is liable to indemnify the Indemnified Party in
respect of the Third Party Claim, nor will it constitute a waiver by the
indemnifying Party of any defenses it may assert against the Indemnified Party’s
claim for indemnification.  Upon assuming the defense of a Third Party Claim,
the indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel selected by the indemnifying Party.  In the event
the indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party will as soon as is reasonably possible deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim. 
Should the indemnifying Party assume the defense of a Third Party Claim, except
as provided in Section 9.4.1, the Indemnified Party will be responsible for the
legal costs or expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim.

 

9.4.2       Right to Participate in Defense.  Without limiting Section 9.4.1,
any Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (i) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 9.4.1 (in which case the Indemnified Party will control
the defense) or (iii) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
Applicable Law, ethical rules or equitable principles in which case the
indemnifying Party will be responsible for any such costs and expenses of
counsel for the Indemnified Party.

 

21

--------------------------------------------------------------------------------


 

9.4.3       Settlement.  With respect to any Third Party Claims relating solely
to the payment of money damages in connection with a Third Party Claim and that
will not admit liability or violation of Law on the part of the Indemnified
Party or result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner (such as granting a license or admitting the invalidity of a
Patent Controlled by an Indemnified Party), and as to which the indemnifying
Party will have acknowledged in writing the obligation to indemnify the
Indemnified Party hereunder, the indemnifying Party will have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, will deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 9.4.1, the
indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will not be
unreasonably withheld).  The indemnifying Party will not be liable for any
settlement or other disposition of a Loss by an Indemnified Party that is
reached without the written consent of the indemnifying Party.  Regardless of
whether the indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnified Party will admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld.

 

9.4.4       Cooperation.  Regardless of whether the indemnifying Party chooses
to defend or prosecute any Third Party Claim, the Indemnified Party will, and
will cause each other Indemnified Party to, cooperate in the defense or
prosecution thereof and will furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith.  Such cooperation will include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making Indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party will
reimburse the Indemnified Party for all its reasonable out-of-pocket costs and
expenses in connection therewith.

 

9.4.5       Costs and Expenses.  Except as provided above in this Section 9.4,
the costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 

9.5          Insurance.

 

9.5.1       Regulus’ Insurance Obligations.  Regulus shall maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, including but not limited to its
clinical trials and its indemnification obligations herein, in such amounts and
on such terms as are customary for prudent practices for

 

22

--------------------------------------------------------------------------------


 

biotech companies of similar size and with similar resources in the
pharmaceutical industry for the activities to be conducted by it under this
Agreement taking into account the scope of development of products, provided,
that, at a minimum, Regulus shall maintain, in force at its sole cost, a general
liability insurance policy providing coverage of at least $[***] per claim and
$[***] annual aggregate, provided that such coverage is increased to at least
$[***] at least thirty (30) days before Regulus initiates the First Commercial
Sale of any Discontinued Product hereunder.  Regulus shall furnish to Sanofi
evidence of such insurance, upon request.

 

9.5.2       Sanofi’s Insurance Obligations.  Sanofi hereby represents and
warrants to Regulus that it is self-insured against liability and other risks
associated with its activities and obligations under this Agreement in such
amounts and on such terms as are customary for prudent practices for large
companies in the pharmaceutical industry for the activities to be conducted by
Sanofi under this Agreement.  Sanofi shall furnish to Regulus evidence of such
self-insurance, upon request.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1        Representations and Warranties.  Each Party hereby represents and
warrants as of the Effective Date to the other Party that:

 

10.1.1     it has the power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder, and that it has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder;

 

10.1.2     this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

10.1.3     all necessary consents, approvals and authorizations of all
Regulatory Authorities and other parties required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained; and

 

10.1.4     the execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Law or any provision of the certificate of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (ii) do not conflict with, violate, or breach or
constitute a default or require any consent not already obtained under, any
contractual obligation or court or administrative order by which such Party is
bound.

 

10.2        Regulus Representations and Warranties.  Regulus hereby represents
and warrants to Sanofi as of the Effective Date that:

 

23

--------------------------------------------------------------------------------


 

10.2.1     Regulus is the owner of, or otherwise has the right to grant all
rights and licenses it purports to grant to Sanofi with respect to the Regulus
Platform Technology Patents under this Agreement;

 

10.2.2     No written claims have been made against Regulus alleging that
(i) any of the Regulus Platform Technology Patents are invalid or unenforceable
or (ii) Regulus has infringed any intellectual property rights of a Third Party.

 

10.2.3     The licenses granted to Regulus under the Existing Regulus
In-Licenses, the Regulus Future In-Licenses and the Regulus In-License
Agreements are in full force and effect and Regulus has not received any written
notice, and is not aware, of any breach by any party to such agreements.

 

10.3        Sanofi Nonsolicitation Covenant.  During the period from the date
hereof to and including the [***] anniversary of the Effective Date (the
“Nonsolicitation Period”), Sanofi shall not and shall not permit any of their
respective representatives to directly or indirectly, (i) without the prior
written consent of Regulus, induce or attempt to induce any employee of Regulus
to leave the employ of Regulus, or in any way interfere with the relationship
between Regulus and any employee of Regulus, or known consultant or independent
contractor thereof.  For purposes of this Section 10.3, “induce” shall not be
deemed to mean (i) circumstances where an employee, consultant or independent
contractor or former employee, consultant or independent contractor initiates
contact with a Party with regard to possible employment, or (ii) general
solicitations of employment not specifically targeted at specific employees of a
Party, including responses to general advertisements.

 

10.4        DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN THIS ARTICLE 10, SANOFI AND REGULUS MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND SANOFI AND REGULUS EACH SPECIFICALLY DISCLAIM ANY
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1        Assignment; Sanofi Affiliates.  Except as expressly set forth in
this Agreement, without the prior written consent of the other Party hereto,
neither Party will sell, transfer, assign, delegate, pledge or otherwise dispose
of, whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder.  Any purported assignment or
transfer in violation of this Section 11.1 will be void ab initio and of no
force or effect.  Notwithstanding the foregoing:

 

24

--------------------------------------------------------------------------------


 

11.1.1     Sanofi may, without Regulus’ consent, assign this Agreement and its
rights and obligations hereunder to an Affiliate of Sanofi, provided that such
Affiliate agrees to be bound by the terms and conditions of this Agreement and
that no such assignment to an Affiliate will relieve Sanofi of its obligations
hereunder;

 

11.1.2     Regulus may assign or transfer this Agreement or any of its rights or
obligations hereunder without Sanofi’s consent to any Third Party with which it
has merged or consolidated, or to which it has transferred all or substantially
all of its assets or stock of the business to which this Agreement relates, if
in any such event the Third Party assignee or surviving entity assumes in
writing all of Regulus’ obligations under this Agreement; provided further that
in the event of such a sale or transfer (whether this Agreement is actually
assigned or is assumed by the acquiring party by operation of law (e.g., in the
context of a reverse triangular merger)), intellectual property rights of the
acquiring party in such sale or transfer (if other than one of the Parties)
shall not be included in the technology licensed hereunder or otherwise subject
to this Agreement; and

 

11.1.3     Regulus may assign or transfer its rights under Article 5 (but no
liabilities) to a Third Party in connection with a royalty factoring
transaction.

 

11.2        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, such
adjudication will not affect or impair, in whole or in part, the validity,
enforceability, or legality of any remaining portions of this Agreement.  All
remaining portions will remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

 

11.3        Governing Law; Jurisdiction.  This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York, USA
without reference to any rules of conflicts of laws.  For clarification, any
dispute relating to the scope, validity, enforceability or infringement of any
Patents will be governed by and construed and enforced in accordance with the
patent laws of the applicable jurisdiction.

 

11.4        Dispute Resolution.

 

11.4.1     Resolution by Senior Representatives.  The Parties will seek to
settle amicably any and all disputes, controversies or claims arising out of or
in connection with this Agreement.  Any dispute between the Parties which is
outside the JTSC’s decision-making authority will be promptly presented to each
Party’s respective co-chair of the JTSC for resolution, and if the co-chairs of
the JTSC are unable to resolve such dispute, such dispute will then be presented
to the Executive Vice President of R&D of Sanofi and the Executive Vice
President of Regulus (the “Senior Representatives”), or their respective
designees, for resolution.  Such Senior Representatives, or their respective
designees, will meet in-person or by teleconference as soon as reasonably
possible thereafter, and use their good faith efforts to mutually agree upon the
resolution of the dispute, controversy or claim.  Any dispute within the JTSC’s
decision-making authority will not be subject to arbitration.

 

11.4.2     Arbitration.  If after negotiating in good faith pursuant to
Section 11.4.1, after good faith discussions undertaken within reasonable
promptness, to reach an amicable

 

25

--------------------------------------------------------------------------------


 

agreement within 90 days, then either Party may upon written notice to the other
submit to binding arbitration pursuant to this Section 11.4.2 below.  No
statements made by either Party during such discussions will be used by the
other Party or admissible in arbitration or any other subsequent proceeding for
resolving the dispute.

 

(a)   Any dispute, claim or controversy arising from or related in any way to
this Agreement or the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise, not resolved under the provisions of Sections 11.4.2 will be
resolved by final and binding arbitration conducted in accordance with the terms
of this Section 11.4.2.  The arbitration will be held in New York, New York, USA
according to Rules of Arbitration of the International Chamber of Commerce
(“ICC”).  The arbitration will be conducted by a panel of three (3) arbitrators
with significant experience in the pharmaceutical industry, unless otherwise
agreed by the Parties, appointed in accordance with applicable ICC rules.  Any
arbitration herewith will be conducted in the English language to the maximum
extent possible.  The arbitrators will be instructed not to award any punitive
or special damages and will render a written decision no later than twelve (12)
months following the selection of the arbitrator, including a basis for any
damages awarded and a statement of how the damages were calculated.  Any award
will be promptly paid in Euros free of any tax, deduction or offset.  Each Party
agrees to abide by the award rendered in any arbitration conducted pursuant to
this Section 11.  With respect to money damages, nothing contained herein will
be construed to permit the arbitrator or any court or any other forum to award
punitive or exemplary damages.  By entering into this agreement to arbitrate,
the Parties expressly waive any claim for punitive or exemplary damages.  Each
Party will pay its legal fees and costs related to the arbitration (including
witness and expert fees).  Judgment on the award so rendered will be final and
may be entered in any court having jurisdiction thereof.

 

(b)   EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.  EACH
PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND PREJUDGMENT
INTEREST FROM THE OTHER.

 

(c)   EXCEPT FOR LOSSES COVERED BY THE INDEMNITIES PROVIDED UNDER ARTICLE 9, AND
ANY BREACH OF THE CONFIDENTIALITY RESTRICTIONS UNDER ARTICLE 6, EACH PARTY
HERETO WAIVES (1) ANY CLAIM TO PUNITIVE, EXEMPLARY OR MULTIPLIED DAMAGES FROM
THE OTHER; AND (2) ANY CLAIM OF CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES
FROM THE OTHER.

 

11.4.3     Disputes Regarding Material Breach.  If the Parties are in dispute as
to whether one Party is in material breach of this Agreement, then the
arbitrator will first determine if material breach has in fact occurred, and if
so, will grant the defaulting Party the cure period provided pursuant to
Section 8.3.  If the material breach is not cured within the time period
provided pursuant to Section 8.3, the arbitration will continue and the
arbitrator will, as part of the same arbitration, award actual direct damages to
the non-defaulting Party.

 

11.4.4     Court Actions.  Nothing contained in this Agreement shall deny either
Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may

 

26

--------------------------------------------------------------------------------


 

be filed and maintained notwithstanding any ongoing dispute resolution
discussions or arbitration proceeding.  In addition, either Party may bring an
action in any court of competent jurisdiction to resolve disputes pertaining to
the validity, construction, scope, enforceability, infringement or other
violations of patents or other proprietary or intellectual property rights, and
no such claim shall be subject to arbitration pursuant to Section 11.4.

 

11.5        Notices.  Except as otherwise provided for in this Agreement, all
notices or other communications that are required or permitted hereunder will be
in the English language and in writing and delivered personally with
acknowledgement of receipt, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier as provided
herein), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 

If to Sanofi, to:

 

 

 

 

 

 

Sanofi-Aventis

 

 

174, avenue de France

 

 

75013 Paris, France

 

 

Attention:       General Counsel

 

 

Facsimile No.: +33 1 53 77 43 03

 

 

 

 

If to Regulus, to:

 

 

 

 

 

 

Regulus Therapeutics Inc.

 

 

1896 Rutherford Road,

 

 

Carlsbad, California 92008

 

 

USA

 

 

Attention: Executive Vice President

 

 

Facsimile: +1(760) 268-6868

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: General Counsel

 

 

Facsimile: +1 (760) 268-4922

 

 

 

 

With a copy to:

 

 

 

 

 

Attention: Thomas Coll

 

 

Cooley LLP

 

 

4401 Eastgate Mall

 

 

San Diego, CA 92121

 

 

USA

 

 

Facsimile: +1 (858) 550-6420

 

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, (ii) on the
Business Day after dispatch, if sent by nationally-recognized overnight courier,
and

 

27

--------------------------------------------------------------------------------


 

(iii) on the third Business Day following the date of mailing, if sent by mail. 
It is understood and agreed that this Section 10.5 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.

 

11.6        Entire Agreement; Modifications.  This Agreement (including the
attached Appendices, and the Technology Sharing Plan, if any), together with the
Collaboration Agreement and the Stock Purchase Agreement (as such term is
defined in the Collaboration Agreement), sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded
hereby; provided nothing in this Agreement will be deemed to amend or modify the
Collaboration Agreement and as such the Collaboration Agreement remains in full
force and effect in accordance with its terms.  Each Party confirms that it is
not relying on any representations or warranties of the other Party except as
specifically set forth herein.  No amendment, modification, release or discharge
will be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.

 

11.7        Headings.  The headings of Articles and Sections of this Agreement
are for ease of reference only and will not affect the meaning or interpretation
of this Agreement in any way.

 

11.8        Relationship of the Parties.  It is expressly agreed that the
Parties will be independent contractors of one another and that the relationship
between the Parties will not constitute a partnership, joint venture or agency.

 

11.9        Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  Any such waiver
will not be deemed a waiver of any other right or breach hereunder.

 

11.10      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

11.11      No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.

 

11.12      Further Assurances.  Each Party will duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary to carry
out the provisions and purposes of this Agreement.

 

11.13      Force Majeure.  Neither Party will be charged with any liability for
delay in performance of an obligation under this Agreement to the extent such
delay is due to a cause beyond the reasonable control of the affected Party,
such as war, riots, labor disturbances, fire, explosion, earthquake, and
compliance in good faith with any governmental Law, regulation or

 

28

--------------------------------------------------------------------------------


 

order.  The Party affected will give prompt written notice to the other Party of
any material delay due to such causes.

 

11.14      Interpretation.

 

11.14.1  Each of the Parties acknowledges and agrees that this Agreement has
been diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their
counsel.  Accordingly, in the event an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.  This Agreement has been prepared in the English language and the
English language shall control its interpretation.

 

11.14.2  The definitions of the terms herein will apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun will include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” will be deemed to be followed by
the phrase “without limitation”.  The word “will” will be construed to have the
same meaning and effect as the word “will”.  The word “any” will mean “any and
all” unless otherwise clearly indicated by context.

 

11.14.3  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any Applicable Laws herein will be construed
as referring to such Applicable Laws as from time to time enacted, repealed or
amended, (iii) any reference herein to any person will be construed to include
the person’s successors and assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(v) all references herein to Articles, Sections or Appendices, unless otherwise
specifically provided, will be construed to refer to Articles, Sections and
Appendices of this Agreement.

 

11.14.4  References to sections of the Code of Federal Regulations and to the
United States Code will mean the cited sections, as these may be amended from
time to time.

 

[SIGNATURE PAGE FOLLOWS]

 

29

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

 

REGULUS THERAPEUTICS INC.:

 

 

 

 

 

By:

/s/ Kleanthis G. Xanthopoulos

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

SANOFI-AVENTIS:

 

 

 

 

 

By:

/s/ Philippe GOUPIT

 

 

 

 

Title:

VP Corporate Licenses

 

Signature Page - Non-Exclusive Technology Alliance and Option Agreement

 

--------------------------------------------------------------------------------


 

List of Appendices

 

Appendix 1:

Definitions

 

 

Appendix 2:

Reserved

 

 

Appendix 3:

Reserved

 

 

Appendix 4:

Regulus Platform Technology Patents

 

 

Appendix 5:

Certain Regulus Prior 3rd Party Agreements

 

 

Appendix 6:

Certain Regulus Prior 3rd Party Agreements

 

 

Appendix 7:

Option Targets

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DEFINITIONS

 

“Affiliate” means any Person, whether de jure or de facto, which directly or
indirectly through one (1) or more intermediaries controls, is controlled by or
is under common control with another Person.  A Person will be deemed to
“control” another Person if it (a) owns, directly or indirectly, beneficially or
legally, at least fifty percent (50%) of the outstanding voting securities or
capital stock (or such lesser percentage which is the maximum allowed to be
owned by a Person in a particular jurisdiction) of such other Person, or has
other comparable ownership interest with respect to any Person other than a
corporation; or (b) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the Person.
Notwithstanding the above, neither of the Founding Companies of Regulus will be
deemed an Affiliate of Regulus for the purposes of this Agreement under any
circumstances.

 

“Agreement” means this Nonexclusive Technology Alliance and Option Agreement,
together with all Appendices attached hereto, and the Technology Sharing Plan,
as the same may be amended or supplemented from time to time in accordance with
the terms of this Agreement.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including but not
limited to any applicable rules, regulations, guidelines, or other requirements
of the Regulatory Authorities that may be in effect from time to time, but
excluding patent laws.

 

“Approval” means, with respect to any Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use and sale of the Product in such jurisdiction in
accordance with Applicable Laws.

 

“Business Day” means a day on which banking institutions in New York, New York,
United States and Paris, France are both open for business.

 

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

 

“Collaboration Agreement” has the meaning set in the second recital of this
Agreement

 

“Commercialize”, “Commercializing” and “Commercialization” means activities
directed to manufacturing, obtaining pricing and reimbursement approvals, for,
marketing, promoting, distributing, importing or selling a product, including,
without limitation, conducting pre-and post-Approval activities, including
studies reasonably required to increase the market potential of the product and
studies to provide improved formulation and product delivery.

 

“Commercially Reasonable Efforts” means, with respect to an Option Compound and
product, the carrying out of discovery, research, Development or
Commercialization activities using the efforts that the applicable Party would
reasonably devote to a compound or product of

 

--------------------------------------------------------------------------------


 

similar market potential at a similar stage in development or product life
resulting from its own research efforts, taking into account strategic
considerations such as product profile, the competitive landscape and other
relevant scientific, technical and commercial factors.

 

“Commercial Option Deadline” has the meaning set forth in Section 3.3.

 

“Confidential Information” has the meaning set forth in Section 6.1.

 

“Control” means, with respect to any Know-How, Patent or other intellectual
property right, possession by a Party (including its Affiliates) of the right
(whether by ownership, license or otherwise) to grant to the other Party
ownership, a license, sublicense and/or other right to practice under such
Know-How, Patent or other intellectual property right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.  Notwithstanding anything to the contrary under this Agreement, with
respect to any Third Party acquirer that later becomes an Affiliate of Regulus
after the Effective Date, no intellectual property of such Third Party acquirer
will be included in the licenses granted hereunder by virtue of such Third Party
becoming an Affiliate of Regulus.

 

“Development” means IND-enabling toxicology studies and production of GMP
quality product and clinical development activities reasonably related to the
development and submission of information to a Regulatory Authority with respect
to an Option Compound or product, including, without limitation, clinical
toxicology, clinical pharmacology, test method development and stability
testing, manufacturing process development, formulation development, delivery
system development, quality assurance and quality control development,
manufacturing, statistical analysis, and clinical studies.  When used as a verb,
“Develop” means to engage in Development.

 

“Disclosing Party” has the meaning set forth in Section 6.1.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

 

“EMEA” means the European Regulatory Authority known as the European Medicines
Agency and any successor agency thereto.

 

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

“Founding Company” means individually, either Isis Pharmaceuticals, Inc. or
Alnylam Pharmaceuticals, Inc.; and collectively, both Isis Pharmaceuticals, Inc.
and Alnylam Pharmaceuticals, Inc.

 

“Founding Company License Agreement” means the Amended and Restated License and
Collaboration Agreement among Regulus and the Founding Companies dated
January 1, 2009, as amended as of the Effective Date.

 

2

--------------------------------------------------------------------------------


 

“Good Manufacturing Practice(s)” or “GMP” will mean the regulatory requirements
for current good manufacturing practices promulgated in the United States Code
of Federal Regulations including those rules promulgated by the United States
Food and Drug Administration  under the U.S. Food, Drug and Cosmetic Act, 21
C.F.R. § 210 et seq. (“FD&C Act”) and ICH Guidelines and applicable regulations,
as the same may be amended from time to time.

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND-Enabling Studies” means the pharmacokinetic and toxicology studies required
to meet the regulations for filing an IND.

 

“Indemnified Party” has the meaning set forth in Section 9.3.

 

“Indemnification Claim Notice” has the meaning set forth in Section 9.3.

 

“Indication” means mean any human or animal disease or condition, or sign or
symptom of a human or animal disease or condition.

 

“IP Period” means the period of time commencing on the Research Option Exercise
Date and continuing until the [***] anniversary of the Effective Date.

 

“JTSC” has the meaning set forth in Section 2.6.

 

“Know-How” means technical information and materials, including without
limitation, technology, software, instrumentation, devices, data, biological
materials, assays, constructs, compounds, inventions, practices, methods,
knowledge, know-how, trade secrets, skill and experience.

 

“Losses” has the meaning set forth in Section 9.1.

 

“microRNA” means a structurally defined functional RNA molecule usually between
21 and 25 nucleotides in length, which is derived from genetically-encoded
non-coding RNA which is predicted to be  processed into a hairpin RNA structure
that is a substrate for the double-stranded RNA-specific ribonuclease Drosha and
subsequently is predicted to serve as a substrate for the enzyme Dicer, a member
of the RNase III enzyme family; including, without limitation, those microRNAs
exemplified in miRBase (http://microrna.sanger.ac.uk/).  To the extent that
scientific developments after the Effective Date would lead experts in the field
of microRNA to expand this definition of microRNA, the Parties agree to discuss
redefining microRNA for purposes of this Agreement; provided, however, that
nothing contained herein will require any Party hereto to expand this
definition.

 

“microRNA Antagonist” means a single-stranded oligonucleotide (or a single
stranded analog thereof) that is designed to interfere with or inhibit a
particular microRNA.  For purposes of clarity, the definition of “microRNA
Antagonist” is not intended to include oligonucleotides that function
predominantly through the RNAi mechanism of action or the RNase H mechanism of
action.

 

3

--------------------------------------------------------------------------------


 

“microRNA Compound” means a compound consisting of (a) a microRNA Antagonist, or
(b) a microRNA Mimic.

 

“microRNA Mimic” means a double-stranded or single-stranded oligonucleotide or
analog thereof with a substantially similar base composition as a particular
microRNA and which is designed to mimic the activity of such microRNA.

 

“Net Sales” means, with respect to an Option Product or, for the purposes of
Section 7.4.2, in the case of a product containing a microRNA Compound, the
gross invoice price of all units of such products sold by Sanofi, its Affiliates
and/or their sublicensees to any Third Party or, for the purposes of
Section 7.4.2, in the case of a Third Party sublicense of Regulus, or its
Affiliate, to any other Third Party, less the following items:  (a) trade
discounts, credits or allowances, (b) credits or allowances additionally granted
upon returns, rejections or recalls, (c) freight, shipping and insurance
charges, (d) taxes, duties or other governmental tariffs (other than income
taxes), (e) government-mandated rebates, and (f) a reasonable reserve for bad
debts.  “Net Sales” under the following circumstances will mean the fair market
value of such Product:  (i) Products which are used by Sanofi, its Affiliates or
sublicensees for any commercial purpose without charge or provision of invoice,
(ii) Products which are sold or disposed of in whole or in part for non cash
consideration, or (iii) Products which are provided to a Third Party by Sanofi,
its Affiliates or sublicensees without charge or provision of invoice and used
by such Third Party except in the cases of Products used to conduct clinical
trials, reasonable amounts of Products used as marketing samples and Product
provided without charge for compassionate or similar uses.

 

Net Sales will not include any transfer between or among Sanofi and any of its
Affiliates or sublicensees for resale.

 

In the event a Product is sold as part of a Combination Product, the Net Sales
from the Combination Product, for the purposes of determining royalty payments,
will be determined by multiplying the Net Sales (as determined without reference
to this paragraph) of the Combination Product, by the fraction, A/(A+B), where A
is the average sale price of the Product when sold separately in finished form
and B is the average sale price of the other therapeutically active
pharmaceutical compound(s) included in the Combination Product when sold
separately in finished form, each during the applicable royalty period or, if
sales of all compounds did not occur in such period, then in the most recent
royalty reporting period in which sales of all occurred.  In the event that such
average sale price cannot be determined for both the Product and all other
therapeutically active pharmaceutical compounds included in the Combination
Product, Net Sales for the purposes of determining royalty payments will be
calculated as above, but the average sales price in the above equation will be
replaced by a good faith estimate of the fair market value of the
compound(s) for which no such price exists.

 

“Option Compound” means either (i) with respect to Option Targets for which
Sanofi has selected a microRNA Antagonist under Section 3.1 above, any microRNA
Antagonist discovered by Sanofi or its Affiliates that modulates the expression
of such Option Target where its primary mechanism of action is [***] to such
Option Target, or (ii) with respect to Option Targets for which Sanofi has
selected a microRNA Mimic under Section 3.1 above, a microRNA

 

4

--------------------------------------------------------------------------------


 

Mimic discovered by Sanofi or its Affiliates with a [***] as the applicable
Option Target and which is [***] of such Option Target.

 

“Option Target” has the meaning set forth in Section 3.1.

 

“Option Product” has the meaning set forth in Section 3.3 of this Agreement.

 

“Party(ies)” has the meaning set forth in the opening paragraph of this
Agreement.

 

“Patents” means (a) patents and patent applications in any country or
jurisdiction, (b) all priority applications, divisionals, continuations, and
continuations-in-part of any of the foregoing, and (c) all patents issuing on
any of the foregoing patent applications, together with all registrations,
reissues, renewals, re-examinations, confirmations, supplementary protection
certificates, and extensions of any of (a), (b) or (c).

 

“Permitted License” means a license granted by Regulus to a Third Party
(i) under the Regulus Platform Technology to [***] (or [***] to [***]) solely to
[***], or (ii) under the Regulus Platform Technology to enable such Third Party
to [***] or [***] microRNA Compounds, where such Third Party is [***] and is not
[***].

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, business trust, joint venture company, governmental authority,
association or other entity.

 

“Prior Third Party Agreements” means certain licenses granted by Regulus to
Third Parties under a Patent Controlled by Regulus under an agreement included
in the agreements listed in Appendix 5 or Appendix 6.

 

“Proposed Target” has the meaning set forth in Section 3.7.1.

 

“Receiving Party” has the meaning set forth in Section 6.1.

 

“Regulatory Authority” means any governmental authority, including without
limitation FDA, EMEA or Koseisho (i.e., the Japanese Ministry of Health, Labour
and Welfare, or any successor agency thereto), that has responsibility for
granting any licenses or approvals or granting pricing and/or reimbursement
approvals necessary for the marketing and sale of an Option Product in any
country.

 

“Regulus Collaborator” means any Third Party developing or commercializing a
miRNA Compound product alone or in collaboration with Regulus under a license to
Regulus Platform Technology Patents.

 

“Regulus Collaborator Blocking Patents” means Patents Controlled by a Regulus
Collaborator that claim:

 

(i)            any invention that is conceived or reduced to practice during the
[***] years following Regulus’ grant of a sublicense under the Sanofi Blocking
Patents to such Regulus Collaborator by one or more employees of such Regulus
Collaborator or any of its Affiliates who (A) have participated in any
collaboration activities with Regulus pursuant to a license from

 

5

--------------------------------------------------------------------------------


 

Regulus under the Regulus Platform Technology or (B) have otherwise received
Regulus Platform Technology (excluding any Regulus Platform Know-How that, at
the time of initial access by any such employee, was not confidential
information of Regulus); and

 

(ii)           either:

 

(a)           microRNA Compounds in general;

 

(b)           chemistry or delivery technology useful in connection with
microRNA Compounds;

 

(c)           general mechanisms of action by which a microRNA Compound
modulates microRNA; or

 

(d)           general methods of treating or preventing an Indication by
modulating one or more microRNAs;

 

provided, however, that in each case, Regulus Collaborator Blocking Patents
exclude Patents Controlled by the applicable Regulus Collaborator (in each, case
other than as a result of the sublicense granted by Regulus) to the extent that
such Patents claim:

 

(1)           a microRNA sequence or a portion thereof;

 

(2)           the specific compositions of matter of any microRNA Compound; or

 

(3)           methods of using as a therapeutic any microRNA Compound.

 

“Regulus Collaborator Exclusive Option” means, with respect to a particular
Proposed Target, an exclusive option granted by Regulus to a Third Party under a
written agreement that (i) identifies such Proposed Target by name; (ii) grants
such Third Party the right to obtain an exclusive license to Develop and
Commercialize microRNA Compounds directed to such Proposed Target;
(iii) obligates Regulus to [***] (or otherwise obligates Regulus to perform
activities that will [***]) Researching and/or Developing microRNA Compounds for
such Proposed Target, where such Third Party [***], whether in the form of [***]
or in [***], that Regulus will use, in whole or in part, to [***]; and
(iv) prohibits Regulus from collaborating with Sanofi or any other Third Party
with respect to such Proposed Target or from granting Sanofi or any other Third
Party a license to Research, Develop or Commercialize microRNA Compounds
directed to such Proposed Target.

 

“Regulus Existing In-Licenses” means an agreement between Regulus and a Third
Party as in effect on the Effective Date, pursuant to which Regulus has Control
over a piece of the Regulus Platform Technology.

 

6

--------------------------------------------------------------------------------


 

“Regulus Future In-Licenses” means an agreement between Regulus and a Third
Party entered after the Effective Date, pursuant to which Regulus has Control
over a piece of the Regulus Platform Technology.

 

“Regulus In-License Agreements” means those agreements listed on Appendix 5 or
Appendix 6.

 

“Regulus Platform Know-How” means, subject to Section 4.1.6, all Know-How
Controlled by Regulus on the Effective Date or during the IP Period and related
to (a) microRNA Compounds in general, (b) chemistry or delivery technology
useful in connection with microRNA Compounds, (c) general mechanisms of action
by which a microRNA Compounds modulate microRNA, or (d) general methods of
treating an Indication by modulating one or more microRNAs; provided, however,
that in each case, Regulus Platform Know-How will not include Know-How related
specifically to (i) a microRNA sequence or a portion thereof; (ii) the specific
composition of matter of any microRNA Compounds; or (iii) methods of using as a
therapeutic any microRNA Compound.

 

“Regulus Platform Technology Patents” means, subject to Section 4.1.6, (A) all
Patents Controlled by Regulus on the Effective Date and listed on Appendix 4,
and (B) all Patents Controlled by Regulus during the IP Period that claim
(a) microRNA Compounds in general, (b) chemistry or delivery technology useful
technology useful in connection with microRNA Compounds, (c) general mechanisms
of action by which a microRNA Compound modulates microRNAs, or (d) general
methods of treating or preventing an Indication by modulating one or more
microRNAs; provided, however, that in each case, Regulus Platform Technology
Patents do not include (1) any Patents Controlled by Regulus or its Affiliates
to the extent that such Patents claim (a) the sequence or a portion thereof
corresponding to a specific microRNA sequence or a portion thereof, (b) the
specific composition of matter of any microRNA Compound, (c) methods of using as
a therapeutic any microRNA Compound; (2) the Tuschl 3 Patents; and (3) the
Rockefeller Patents.

 

“Regulus Platform Technology” means the Regulus Platform Know How and the
Regulus Platform Technology Patents.

 

“Regulus Tangible Materials” means any tangible documentation, whether written
or electronic, existing as of the Effective Date or during the IP Period, that
is Controlled by Regulus, and embodying or relating to the Regulus Platform
Technology.

 

“Research” means chemical synthesis, manufacturing microRNA Compounds for
research purposes, pre-clinical research with respect to microRNA Compounds
including gene function, gene expression and target validation research using
cells and animals, which may include small pilot toxicology studies but excludes
IND-Enabling Studies, clinical development and commercialization.

 

“Research License” has the meaning set forth in Section 2.3.

 

“Research Option” has the meaning set forth in Section 2.1.

 

“Research Option Deadline” has the meaning set forth in Section 2.2.

 

7

--------------------------------------------------------------------------------


 

“Research Option Exercise Date” has the meaning set forth in Section 2.3.

 

“[***] Patents” means the Patents in-licensed by Regulus pursuant to the
Non-Exclusive License Agreement between [***] and [***] dated [***] and assigned
to Regulus June 30, 2008.

 

“Sanofi Blocking Patents” means Patents Controlled by Sanofi or its Affiliates
(in each, case other than as a result of the licenses granted by Regulus to
Sanofi hereunder) that claim:

 

(i)            [***]; and

 

(ii)           either:

 

(a)           microRNA Compounds in general;

 

(b)           chemistry or delivery technology useful in connection with
microRNA Compounds;

 

(c)           general mechanisms of action by which a microRNA Compound
modulates microRNA; or

 

(d)           general methods of treating or preventing an Indication by
modulating one or more microRNAs;

 

provided, however, that in each case, Sanofi Blocking Patents exclude Patents
Controlled by Sanofi or its Affiliates (in each, case other than as a result of
the licenses granted by Regulus to Sanofi hereunder) to the extent that such
Patents claim:

 

(1)           a microRNA sequence or a portion thereof;

 

(2)           the specific compositions of matter of any microRNA Compound being
developed by Sanofi, its Affiliate or any Third Party under license from Sanofi;
or

 

(3)           methods of using as a therapeutic any microRNA Compound being
developed by Sanofi, its Affiliate or any Third Party under license from Sanofi.

 

“Sanofi Indemnitees” has the meaning set forth in Section 9.2.

 

“Senior Representatives” has the meaning set forth in Section 11.4.1

 

“Target Encumbrances” has the meaning set forth in Section 3.7.1.

 

“Technology Sharing Period” has the meaning set forth in Section 2.4.1.

 

“Technology Sharing Program” has the meaning set forth in Section 2.4.

 

“Technology Sharing Plan” has the meaning set forth in Section 2.5.

 

“Term” has the meaning set forth in Section 8.1.

 

8

--------------------------------------------------------------------------------

 


 

“Territory” means all countries and jurisdictions throughout the world.

 

“Third Party” means any Person other than Regulus or Sanofi or their respective
Affiliates.

 

“Third Party Claims” has the meaning set forth in Section 9.1.

 

“Tuschl 3 Patents” means the Patents in-licensed by Regulus pursuant to the
License Agreement among Garching Innovation GmbH, Isis Pharmaceuticals, Inc. and
Alnylam Pharmaceuticals, Inc. dated October 18, 2004

 

“Valid Claim” means a claim of any issued, unexpired patent that has not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

 

9

--------------------------------------------------------------------------------


 

APPENDIX 2

 

[reserved]

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

[reserved]

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

REGULUS PLATFORM TECHNOLOGY PATENTS

 

--------------------------------------------------------------------------------


 

APPENDIX 5

 

REGULUS IN-LICENSE AGREEMENTS
AND
PRIOR THIRD PARTY AGREEMENTS

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 6

 

REGULUS IN-LICENSE AGREEMENTS
AND
PRIOR THIRD PARTY AGREEMENTS

 

[***]

 

2

--------------------------------------------------------------------------------

 